Per Curiam:
This was an appeal by the defendant from the refusal of the court below to open and set aside a judgment entered against him for want of an affidavit of defence. The action was a scire facias sur municipal lien. It was alleged that the judgment was not authorized by any law or rule of court; that an affidavit of defence is not required in a case of this description. The learned judge below, however, cites their rule of court in his opinion, which we think is broad enough to include this form of action. We are not disposed to criticise the view taken by the court of its own rules. There was ample opportunity afforded the defendant to put in his defence if he had any; and, as he has not made such affidavit, we may fairly infer that he has no legal defence to the claim of the city.
Judgment affirmed.